EXHIBIT 10.9


PROJECT ASSIGNMENT AGREEMENT


THIS PROJECT ASSIGNMENT AGREEMENT (this “Agreement”) is dated as of January 20,
2009, by and between the following parties:


 
·
North American Natural Resources-Southeast, LLC, a Michigan limited liability
company (“Assignor”) and



 
·
GES-Port Charlotte, LLC, a Georgia limited liability company, or its Affiliate
(“Assignee”).



RECITALS
WHEREAS,


1.
Assignor has entered into two contracts with Charlotte County, a political
subdivision of the State of Florida (the “County”), consisting of the “Agreement
Between Charlotte County and North American Natural Resources – Southeast for
Landfill Gas Purchase” dated July 22, 2008 and the “Site Lease Agreement” of the
same date (each an “Assigned Contract” and, collectively, the “Assigned
Contracts”);



2
The Assigned Contracts provide the Assignor with the rights to purchase all the
landfill gas generated by or at the County’s Zemel Road Landfill (the
“Landfill”) and the rights necessary to construct and operate a landfill
gas-to-energy project at the Landfill (the “Project”);



3.
Timothy J. Lawson, Assignor and Global Energy Holdings Group, Inc. (a/k/a Global
Energy Holdings Corporation), a Delaware corporation and an Affiliate of
Assignee, entered into a Binding Letter of Intent dated as of November 21, 2008,
as further amended by the First Amended Letter of Intent, dated as of December
22, 2008 (collectively, the “BLOI”), whereby the parties agreed to restructure
the transaction whereby Assignee would purchase and receive certain rights in
and to the Assigned Contracts; and



4
Assignee wishes to assume, receive and take, and Assignor wishes to assign and
transfer to Assignee all of Assignor’s rights, title and interests in and to the
Assigned Contracts on the terms and conditions set forth herein.



NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and agreements contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


ARTICLE 1.  DEFINITIONS


1.1
Definitions.  For the purposes of this Agreement, the following terms will have
the meanings set forth or referred to below:


 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” – with respect to a specific Person, any Person directly or
indirectly controlling, controlled by, or under common control with, the
specified Person.


“Applicable Law” - each provision of any constitution, statute, law, ordinance,
code, rule, regulation, decision, order, decree, judgment, release, Permit or
other official pronouncement of any Governmental Authority.
 
“Business Day” -  each Monday, Tuesday, Wednesday, Thursday and Friday that is
not a federal or state of Florida holiday.


“Commencement of Operation” -  the day upon which the Project has been
generating electricity for sale to a local utility for at least 24 hours per day
for 7 consecutive previous days.


“Confidentiality Agreement” - the confidentiality agreement, dated October 31,
2008 between Global Energy Holdings Group, Inc. and the Assignor.


“Governmental Authority” - any legislative, executive, judicial, quasi-judicial
or other public authority, agency, department, bureau, division, unit, court or
other public body, including federal, state and local bodies.


“Lien” - means any mortgage, deed to secure debt, security interest, claim,
lien, liability, pledge, exception, easement, or similar encumbrance.


“Material Adverse Effect” - a change in or effect on the Assigned Contracts or
the ability of the Assignor or any successor in interest under the Assigned
Contracts to construct, own and operate the Project that could reasonably be
expected to cause an expenditure of more than $10,000 to remedy such change or
effect.


“Party” or “Parties” - each or all, as appropriate, of the entities who have
executed and delivered this Agreement, each permitted successor or assign of a
Party, and when appropriate to effect the binding nature of this Agreement for
the benefit of another party, any other successor or assign of a Party.


“Permit” - means any finally issued license, permit, authorization or
certificate issued by a Governmental Authority for which any appeal period has
expired.


“Person” - any individual, sole proprietorship, partnership, joint venture,
corporation, estate, trust, unincorporated organization, association, limited
liability company, institution or other entity, including any that is a
Governmental Authority.


1.2
Certain Rules of Construction.  For purposes of this Agreement:



 
(a)
“including” and any other words or phrases of inclusion shall not be construed
as terms of limitation, so that references to “included” matters shall be
regarded as non-exclusive, non-characterizing illustrations;


 
 

--------------------------------------------------------------------------------

 


 
(b)
“copy” or “copies” means that the copy or copies of the material to which it
relates are true, correct and complete.



 
(c)
“this Agreement” includes any amendments or other modifications and supplements,
and all exhibits, schedules and other attachments to it.



 
(d)
Titles and captions of or in this Agreement and the cover sheet and table of
contents of this Agreement are inserted only as a matter of convenience and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any of its provisions.



 
(e)
Whenever the context so requires, the singular includes the plural and the
plural includes the singular, and the gender of any pronoun includes the other
genders.



 
(f)
Each exhibit and schedule referred to in this Agreement and each attachment to
any exhibit, schedule or this Agreement is hereby incorporated by reference into
this Agreement and is made a part of this Agreement as if set out in full in the
first place that reference is made to it.



 
(g)
The Parties acknowledge that they have participated jointly in the negotiation
and drafting of this Agreement and thus if an ambiguity or question of intent or
interpretation arises as to any aspect of this Agreement, then it shall be
construed as if drafted jointly by the parties and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provision of this Agreement.



ARTICLE 2.  ASSIGNMENT AND ASSUMPTION OF PROJECT CONTRACTS


2.1
Assignment of Project Contracts.  In consideration of the amounts payable by
Assignee to Assignor in accordance with Section 2.3 below, Assignor hereby
transfers and assigns to Assignee all of Assignor’s right, title and interest
in, to and under each of the Assigned Contracts, in each case effective as of
the Closing Date.



2.2
Assumption.  Assignee expressly accepts the assignment set forth above and
hereby assumes, and agrees to perform and discharge, all commitments and
obligations arising and accruing from and after the Closing Date under the
Assigned Contracts, as if the Assignee was the original contracting party
thereto rather than Assignor.  It is understood and agreed that, except for the
assumption of the commitments and obligations arising under the Assigned
Contracts, neither Assignee nor any of its Affiliates shall assume or otherwise
become liable for the performance of any liabilities or obligations of Assignor
or any of Assignor’s Affiliates with respect to the Project, whether direct or
indirect, liquidated or unliquidated, known or unknown, contingent or otherwise.


 
 

--------------------------------------------------------------------------------

 


2.3
Consideration.



(a)          Credit for Deposit at Closing.  Assignor acknowledges and agrees
that Assignee (or its Affiliate) has previously paid Assignor a deposit totaling
ten thousand dollars ($10,000) (the “Deposit”) in connection with the execution
and pursuant to the terms of the BLOI, which Deposit was fully earned on the
date of payment and is non-refundable to Assignee for any reason, but which
Deposit shall be credited in full against the first installment of the
Consideration (as defined below in Section 2.3(b)) on the Closing Date.
 
(b)          Timing of Payments.  As consideration for the Assignor’s agreement
to transfer and assign all of Assignor’s right, title and interest in, to and
under the Assigned Contracts, Assignee agrees to pay Assignor an aggregate
amount equal to Three Hundred Fifty Thousand Dollars ($350,000) (the
“Consideration”) as follows:


 
i)
$100,000 to be paid at the Closing, minus the Deposit;



 
ii)
$100,000 to be paid within ten (10) Business Days after Assignee’s procurement
of the air construction Permit and solid waste Permit(s);



 
iii)
$50,000 to be paid upon Assignee’s installation of the Landfill Gas Collection
System (as that term is defined in the Assigned Contracts);



 
iv)
$50,000 to be paid upon Assignee’s execution of the purchase power agreement
with a local electric utility and the agreement with such utility providing for
the construction of the necessary interconnect; and



 
v)
$50,000 to be paid within 10 Business Days after the first anniversary of
Commencement of  Operation of the Project.



(c)
Conditional Obligation to Pay.  Should any of the events or milestones listed
above in Section 2.3(b) resulting in an obligation of Assignee to make a payment
to Assignor be unachievable or unattainable within a reasonable period of time
due to no fault of Assignee, then Assignee shall have no obligation to make such
payment to Assignor nor shall Assignee have any obligation to pursue subsequent
events or milestones or make any payments associated with such subsequent events
or milestones.



ARTICLE 3.  CLOSING


3.1
Closing Date.  Subject to the provisions of Sections 3.2 and 3.3 and Article 9,
the payments and deliveries described in this Article 3 (collectively, the
“Closing”) shall be made at the offices of Sutherland Asbill & Brennan LLP,
legal counsel to Assignee, located at 999 Peachtree Street, Atlanta, Georgia
30309 on January 23, 2009 or, if later, on the second business day after the
conditions set forth in Sections 3.2 and 3.3 have been satisfied or waived.  The
date on which the Closing is actually held is referred to as the “Closing
Date.”  None of the actions set forth in Sections 3.4 and 3.5 shall be effective
unless and until all of such actions shall have been taken or waived; but if all
such actions are taken or waived, then the Closing shall be effective as of
12:01 a.m. on the Closing Date.


 
 

--------------------------------------------------------------------------------

 


3.2
Conditions to Assignor’s Obligations.  Assignor’s obligations to effect the
Closing on the Closing Date is subject to the following conditions:



 
(a)
Representations and Warranties True and Correct.  Each of Assignee’s
representations and warranties contained in this Agreement shall be true in all
material respects as of the Closing (except to the extent that a representation
or warranty relates to an earlier date, in which case it shall be true in all
material respects as of such earlier date), after giving effect to all curative
actions by Assignee.



 
(b)
Agreements Complied With.  There shall have been no material breach by Assignee
in the performance of its obligations under this Agreement which has not been
cured.



3.3
Conditions to Assignee’s Obligations.  Assignee’s obligation to make its
payments and deliveries at the Closing are subject to the following conditions:



 
(a)
Representations and Warranties True and Correct.  Assignor’s representations and
warranties contained in this Agreement shall be true in all material respects as
of the Closing (except to the extent that a representation or warranty relates
to an earlier date, in which case it shall be true in all material respects as
of such earlier date), after giving effect to all curative actions by Assignor.



 
(b)
Agreements Complied With.  There shall have been no material breach by Assignor
in the performance of its obligations under this Agreement which has not been
cured.



 
(c)
Estoppel and Consent from County.  Assignee shall have received an executed copy
of the form of Novation Of Contract By Substitution Of New Party For Discharged
Party attached hereto as Exhibit A (the “County Novation Contract”).



3.4
Assignor’s Closing Deliveries.  Subject to fulfillment or waiver of the
conditions set forth in Section 3.2, at the Closing Assignor shall deliver all
of the following:



 
(a)
Secretary’s Certificate.  Certificate of the Secretary or an Assistant Secretary
of Assignor, dated as of the Closing Date, in form and substance satisfactory to
Assignee, as to the resolutions of the sole manager and sole member of Assignor,
Timothy J. Lawson, an individual resident of the State of Florida (hereinafter
“Lawson”) and owner of 100% of the outstanding limited liability company
interests in Assignor, authorizing the execution and performance of this
Agreement and the transactions contemplated hereby.



 
(b)
Executed County Novation Contract.  Assignor shall have delivered to Assignee an
executed copy of the County Novation Contract.



3.5
Assignee’s Closing Deliveries.  Subject to fulfillment or waiver of the
conditions set forth in Section 3.3, at the Closing Assignee shall deliver
payment of the initial portion of the Consideration in accordance with the terms
of Section 2.3.


 
 

--------------------------------------------------------------------------------

 


ARTICLE 4.  CERTAIN REPRESENTATIONS AND WARRANTIES


Each Party hereby represents and warrants to the other Party, on the date of
this Agreement and again on and as of the Closing Date, that:


4.1
Corporate Matters.  It is duly organized, validly existing and in good standing
as a limited liability company under the laws of its jurisdiction of
organization and is duly qualified to do business in all jurisdictions where
such qualification is required, except where the failure to qualify would not
have a material adverse effect on such Party or its ability to consummate the
transactions contemplated under this Agreement.



4.2
Delivery of Agreement.  It has full power and authority to enter this Agreement
and any other instrument or document required to be executed and delivered to
perform its obligations hereunder and thereunder. The execution, delivery and
performance of this Agreement and such other documents have been duly authorized
by all necessary limited liability company action by such Party and do not and
will not contravene its organizational documents or conflict with, result in a
breach of, or entitle any party (with due notice or lapse of time or both) to
terminate, accelerate or declare a default under, any agreement or instrument to
which it is a party or by which it is bound.  The execution, delivery and
performance by it of this Agreement will not result in any violation by it of
any law, rule or regulation applicable to it.  It is not a party to, nor subject
to or bound by, any judgment, injunction or decree of any court or other
governmental entity, which may restrict or interfere with the performance of
this Agreement by it which would reasonably be expected to have a material
adverse effect on its ability to perform its obligations under this
Agreement.  This Agreement is its valid and binding obligation, enforceable
against it in accordance with their respective terms, except as such enforcement
may be subject to bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and by general principles of equity (regardless of whether the enforcement
thereof is sought in a proceeding at law or in equity).



4.3
Consents and Approvals.  Except with respect to the County Novation Contract, no
consent, waiver, order, approval, authorization or order of, or registration,
qualification or filing with, any court or other governmental agency or
authority is required for the execution, delivery and performance by such Party
of this Agreement and the consummation by such Party of the transactions
contemplated hereby or thereby.  No agreement, consent or waiver of any party to
any contract to which such Party or any of its Affiliates is a party or by which
it is bound is required for the execution, delivery and performance by such
Party of this Agreement or the Assignment Agreements that has not been duly
obtained.



4.4
Brokers and Finders.  It is not obligated, nor will it become obligated, to pay
any fees or commissions to any broker, finder or other agent in connection with
this Agreement or the transactions contemplated herein.



As inducement to Assignee to enter into this Agreement, Assignor hereby further
represents and warrants to Assignee, on the date of this Agreement and again on
and as of the Closing Date, that:

 
 

--------------------------------------------------------------------------------

 


4.5          Ownership of Assignor.


 
(a)
Title.  Lawson owns good and valid title to all (100%) of the membership
interests in Assignor (the “LLC Interests”) free and clear of any and all Liens.



 
(b)
Ownership.  The LLC Interests held by Lawson represent all (100%) of the issued
and outstanding limited liability company or other ownership interests in
Assignor.  The LLC Interests held by Lawson have been duly and validly issued,
were duly and validly acquired by Lawson, and were not issued in violation of
any preemptive or other similar right.



4.6
Leased Property.  Assignor owns all right, title and interest in and to a valid
leasehold interest in the leased site at the Landfill pursuant to the Site Lease
Agreement, dated July 22, 2008 between Assignor and the County.  Assignor has
the exclusive right to develop, operate and access the Landfill for purposes of
completing the Project.



4.7
Assigned Contracts.  With respect to each Assigned Contract,



 
(a)
such Assigned Contract constitutes a valid and binding obligation of Assignor
and the other parties thereto, enforceable in each case in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general application relating to or affecting creditors’ rights and to
general equity principles;



 
(b)
no event has occurred that (whether with or without notice, lapse of time or
both) (i) would constitute a default under such Assigned Contract by Assignor or
of any other party thereto, (ii) would entitle Assignor or any other party
thereto to terminate such Assigned Contract;



 
(c)
Assignor has not received written notice of any alleged default under such
Assigned Contract by Assignor;



 
(d)
Assignor has provided to Assignee a true and correct copy of such Assigned
Contract, including all amendments, supplements and modifications;



 
(e)
neither Assignor nor any other party thereto has waived any of its rights under
such Assigned Contract, either orally or in writing;



 
(f)
No Person has any right of first refusal, Liens or other interest in, to or
under any Assigned Contract, nor does any Person (other than Assignor) have any
claim of ownership or title of any nature in  the Assigned Contracts;



 
(g)
The Assigned Contracts transferred by Assignor pursuant to this Agreement
constitute all of the rights, title and interest that Assignor has in connection
(directly or indirectly) with the Project; and


 
 

--------------------------------------------------------------------------------

 


 
(h)
without limiting the foregoing, Assignor has made all payments required to be
made by it under such Assigned Contract, no payments that are due and payable
are being withheld by any other party thereto, and no unresolved dispute or
claim is pending between Assignor and any other party thereto with respect to
the performance by Assignor or any other party of its obligations under such
Assigned Contract or the interpretation of such Assigned Contract.



4.8
Absence of Material Changes.  There has not been any material adverse change
with respect to the Assigned Contracts, condition of the Project or any other
event that has had or may reasonably be expected to have a Material Adverse
Effect.



ARTICLE 5.  ACTIONS PRIOR TO THE CLOSING DATE; OTHER AGREEMENTS


The Parties will take the following actions between the date of this Agreement
and the Closing Date:


5.1
Notifications.  Each Party shall promptly notify the other of any action, suit
or proceeding that is instituted or threatened against such Party to restrain,
prohibit or otherwise challenge the legality of any transaction contemplated by
this Agreement.



5.2
Consents and Approvals.  During the period prior to the Closing Date, each Party
hereto shall act diligently and reasonably, and shall cooperate with the other,
to secure the consent and approval of the County, and to take any other action
reasonably necessary to carry out the intent of this Agreement.



5.3
Maintenance of Project Prior to the Closing Date.  Assignor will maintain the
Assigned Contracts and the Project in full force and effect with no violations
or defaults, will not terminate any of the Assigned Contracts, and will use
commercially reasonable efforts to maintain any material Permits in full force
and effect.



5.4
No Negotiations.  Until the Closing or until this Agreement is terminated,
Assignor shall not (i) directly or indirectly, solicit, initiate, or participate
in (or permit or allow any solicitation, invitation or participation in) any
discussions or negotiations or enter into (or permit or allow entry into) any
contract, commitment or transaction with any Person in relation to the
conveyance, assignment, transfer, purchase or sale of any direct or indirect
interest in the Assigned Contracts or the Project; or (ii) provide or permit or
allow the provision of any information to, or facilitate an inquiry from, any
Person either directly or indirectly investigating or seeking to enter into any
such discussion, negotiation, contract or transaction related to the conveyance,
assignment, transfer, purchase or sale of any direct or indirect interest in the
Assigned Contracts or the Project.



5.5
Expenses.  Except as is specifically provided herein, each Party hereto will pay
all costs and expenses related to its negotiation and preparation of this
Agreement and to its performance and compliance with all agreements and
conditions contained in this Agreement.


 
 

--------------------------------------------------------------------------------

 


5.6
Confidentiality.  Assignor, Assignee and Lawson agree that the terms of this
Agreement shall remain strictly confidential, except with the prior written
consent of Assignor and Assignee and except to the extent that enforcement of
its terms or Applicable Law requires public disclosure.  Notwithstanding the
foregoing, except as may be required by Applicable Law, the Parties shall seek
appropriate protective orders or confidential treatment for this Agreement in
connection with any required filing with or disclosure to any Governmental
Authority.



5.7
County Novation Contract.  Notwithstanding that certain Assignment and
Assumption Instrument executed by Assignor and Assignee in connection with the
County’s execution and delivery of the County Novation Contract (and attached as
an exhibit thereto), the Parties hereby expressly acknowledge and agree that, as
between Assignor, Assignee and Lawson, this Agreement shall govern the
transactions contemplated herein.



ARTICLE 6.  INDEMNIFICATION


6.1
Definition of Loss.  For the purposes of this Agreement “Loss” means any
liability, loss, cost, damage (excluding punitive, indirect or consequential
damages), out-of-pocket expense or payment, including related reasonable
attorneys’, accountants’ and other professional advisors’ fees and out-of-pocket
expenses.



6.2
Specific Indemnification Obligations—by Assignor.  If the Closing occurs then,
subject to the other provisions of this Article 6, Assignor and Lawson, jointly
and severally, shall indemnify, defend and hold Assignee and its permitted
successors and assigns, harmless as to any Loss incurred by them resulting from:



 
(a)
Fees and Expenses.  Any obligation for the payment of fees and expenses imposed
on Assignor pursuant to this Agreement; and



 
(b)
Breaches.  Any breach of, or inaccuracy associated with, any representation,
warranty, covenant, statement or agreement made by Assignor in this Agreement.



6.3
Certain Limitations.  Notwithstanding the foregoing:



 
(a)
Time Limitations.  The indemnification provided for in this Article 6 shall
terminate five (5) calendar years after the Commencement of Operation (and no
claims shall be made by Assignee under this Article 6 thereafter), except that
Assignor’s and Lawson’s indemnification obligations will continue as to claims
for indemnification which are duly notified in accordance with the provisions of
Section 6.5(a) on or before the applicable termination date, as to which claims
the obligation of the Indemnitor (as defined below in Section 6.4(a)) shall
continue until any liability under this Article 6 has been determined and, if
applicable, paid in accordance with the terms of this Article 6.



 
(b)
Cap.  The aggregate liability of Assignor or Lawson (jointly and severally)
under this Article 6 shall not exceed the Consideration.



 
(c)
Action by Indemnified Party.  Notwithstanding any other provision of this
Article 6, Assignor and Lawson shall not have any liability under this Article 6
to indemnify Assignee with respect to a Loss to the extent that the Loss arose
from or was exacerbated by any action taken directly or indirectly by Assignee
on or after the Closing Date.


 
 

--------------------------------------------------------------------------------

 


6.4
Notice of Claims



 
(a)
Any Party seeking indemnification under this Article 6 (the “Indemnified Party”)
shall give to the Party obligated to provide indemnification to such Indemnified
Party (the “Indemnitor”) a written notice (a “Claim Notice”) describing in
reasonable detail the facts giving rise to any claim for indemnification
hereunder and shall include in such Claim Notice (if then known) the amount or
the method of computation of the amount of such claim, and a reference to the
provision of this Agreement or any other agreement, document or instrument
executed hereunder or in connection herewith upon which such claim is based;
provided, however, that a Claim Notice in respect of any action at law or suit
in equity by or against a third Person as to which indemnification will be
sought shall be given promptly after the action or suit is commenced.



 
(b)
After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnified Party shall be entitled under this
Article 6 shall be determined:



 
(i)
by the written agreement between the Indemnified Party and the Indemnitor;



 
(ii)
by a final judgment or decree of any court of competent jurisdiction; or



 
(iii)
by any other means to which the Indemnified Party and the Indemnitor shall
agree.



The judgment or decree of a court shall be deemed final when the time for
appeal, if any, shall have expired and no appeal shall have been taken or when
all appeals taken shall have been finally determined.  The Indemnified Party
shall have the burden of proof in establishing the amount of Loss suffered by
it.


6.5
Third Person Claims.



 
(a)
Notices.  In order for an Indemnified Party to be entitled to any
indemnification provided for under this Agreement in respect of, arising out of
or involving a claim or demand made by any third Person against the Indemnified
Party, such Indemnified Party must give a Claim Notice to the Indemnitor, in
reasonable detail, of the third Person claim promptly after such Indemnified
Party receives written notice of the third Person claim; provided, however, no
delay by the Indemnified Party in notifying the Indemnitor shall relieve the
Indemnitor from any liability or obligation hereunder unless the Indemnitor can
demonstrate that it was damaged by such delay.  Thereafter, the Indemnified
Party shall deliver to the Indemnitor, promptly after the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the third Person
claim.  Notwithstanding the foregoing, if an Indemnified Party is physically
served with a complaint with regard to a third Person claim, the Indemnified
Party must notify the Indemnitor with a copy of the complaint promptly after
receipt thereof and shall deliver to the Indemnitor promptly after the receipt
of such complaint copies of notices and documents (including court papers)
received by the Indemnified Party relating to the third Person claim.


 
 

--------------------------------------------------------------------------------

 


 
(b)
Procedure.



 
(i)
If a third Person asserts any claim or initiates any legal proceeding against an
Indemnified Party, the Indemnitor shall have the sole and absolute right, after
the receipt of notice, at its option and at its own expense, to be represented
by counsel of its choice and to control, defend against, negotiate, settle  or
otherwise deal with any proceeding, claim, or demand which relates to any Loss
indemnified against hereunder; provided, however, that the Indemnified Party may
participate in any such proceeding with counsel of its choice and at its
expense.



 
(ii)
The parties hereto agree to cooperate fully with each other in connection with
the defense, negotiation or settlement of any such legal proceeding, claim or
demand.



 
(iii)
To the extent the Indemnitor elects not to defend or abandons such proceeding,
claim or demand, and the Indemnified Party defends against or otherwise deals
with any such proceeding, claim or demand, the Indemnified Party may retain
counsel, at the expense of the Indemnitor, and control the defense of such
proceeding.



 
(iv)
Neither the Indemnitor nor the Indemnified Party may consent to the entry of any
judgment or settle any such proceeding which judgment or settlement obligates
the other Party to pay any money, to perform obligations or to admit liability
without the consent of the other Party, such consent not to be unreasonably
withheld.  If the Indemnified Party refuses to consent to the settlement of any
legal proceeding, claim or demand, so long as only money damages are involved,
the liability of the Indemnitor for indemnification in respect of such legal
proceeding, claim or demand shall not exceed the amount for which the legal
proceeding, claim or demand could have been settled plus the amount of expenses
incurred by the Indemnified Party prior to the time of the proposed settlement
to which it is entitled to indemnification.



 
(v)
After any final judgment or award has been rendered by a court, arbitration
board or administrative agency of competent jurisdiction and the time in which
to appeal there from has expired, or a settlement has been consummated, or the
Indemnified Party and the Indemnitor have arrived at a mutually binding
agreement with respect to each separate matter alleged to be entitled to
indemnification by the Indemnitor hereunder, the Indemnified Party shall forward
to the Indemnitor notice of any sums due and owing by it with respect to such
matter and the Indemnitor shall pay all of the sums so owing to the Indemnified
Party by wire transfer, or by certified or bank cashier’s check within 30 days
after the date of such notice.


 
 

--------------------------------------------------------------------------------

 


6.6
Rights of Setoff. Among its other remedies available under this Agreement or
otherwise (and without prejudice to any such other remedies that may be
available to Assignee), Assignee may offset against any payments due from
Assignee to Assignor or Lawson pursuant to Article 2 or otherwise, any amounts
due from Assignor or Lawson to Assignee under this Article 6 or otherwise.



6.7
Survival; Exclusive Remedies. The representations and warranties made in this
Agreement shall survive the Closing for the periods specified in this Article 6.
If the Closing occurs, then the remedies provided in this Article 6 constitute
the sole and exclusive remedies for recoveries against Assignor or Lawson for
breaches of the representations, warranties, covenants and agreements in this
Agreement and for the matters specifically listed in this Article 6 as being
indemnified against, but neither the foregoing nor anything else in this
Agreement shall limit the right of Assignee to seek specific performance of this
Agreement or of any contract, document or other instrument executed and
delivered pursuant to this Agreement.



ARTICLE 7.  TERMINATION


7.1
Termination.  Anything contained in this Agreement to the contrary
notwithstanding, this Agreement may be terminated at any time prior to the
Closing Date by:



 
(a)
the mutual written consent of Assignor and Assignee;



 
(b)
Assignor or Assignee if the Closing shall not have occurred on or before
February 28, 2009 (or such later date as may be agreed to in writing by Assignor
and Assignee);



 
(c)
Assignee, in the event of any material breach by Assignor of any of its
agreements, representations or warranties contained herein and the failure of
Assignor to cure such breach within ten (10) days after receipt of notice from
Assignee requesting such breach to be cured;



 
(d)
Assignor, in the event of any material breach by Assignee of any of Assignee’s
agreements, representations or warranties contained herein and the failure of
Assignee to cure such breach within ten (10) days after receipt of notice from
Assignor requesting such breach to be cured; or



 
(e)
Assignor or Assignee if any court of competent jurisdiction in the United States
or other Governmental Authority shall have issued an order, decree or ruling or
taken any other action restraining, enjoining or otherwise prohibiting the
consummation of the transactions described in this Agreement.


 
 

--------------------------------------------------------------------------------

 


7.2
Notice of Termination.  Any Party desiring to terminate this Agreement pursuant
to Section 7.1 shall give written notice of such termination to the other Party.



7.3
Effect of Termination.  In the event that this Agreement is terminated pursuant
to this Article 7, all further obligations of the parties under this Agreement
(other than Section 5.5 (Expenses)) shall be terminated without further
liability of any Party to the other; provided that nothing herein shall relieve
any Party from liability for its willful breach of this Agreement.



ARTICLE 8.   GENERAL PROVISIONS


8.1
Good Faith; Cooperation; Further Assurances.  The Parties shall in good faith
undertake to perform their obligations under this Agreement, to satisfy all
conditions and to cause the transactions contemplated by this Agreement to be
carried out promptly in accordance with its terms.  The Parties shall cooperate
fully with each other and their respective representatives in connection with
any actions required to be taken as part of their respective obligations under
this Agreement. Each Party will, at the Closing and from time to time after the
Closing, deliver to the other such further instruments necessary or desirable,
in the reasonable opinion of the requesting Party and at the expense of the
requesting Party, to consummate or document the transactions contemplated by
this Agreement.



8.2
Notices.  Each notice, communication and delivery under this Agreement



 
(a)
shall be made in writing signed by the Party making it;



 
(b)
shall specify the Section to which it relates;



 
(c)
shall be delivered either in person, by telecopier or by nationally recognized
next business day delivery service;



 
(d)
unless given in person, shall be given to the address specified below;



 
(e)
shall be deemed given (i) if delivered in person, on the date delivered, (ii) if
sent by telecopier and received before or during the normal business hours of
the recipient, on the date transmitted or, if sent after normal business hours,
on the next business day, or (iii) if sent by nationally recognized next
business day delivery service (with costs prepaid), on the first business day
after so sent; and



 
(f)
shall be deemed received (i) if delivered in person, on the date of personal
delivery, (ii) if telecopied and received before or during the normal business
hours of the recipient, on the day transmitted or, if received after normal
business hours, on the next business day, or (iii) if sent by nationally
recognized next business day delivery service, on the day received.



The addresses and requirements for copies are set forth in Schedule 8.2.

 
 

--------------------------------------------------------------------------------

 


8.3
Assignment; Successors in Interest.



 
(a)
No Assignment. Except with the prior written consent of the other Party, neither
Party shall make any assignment, by operation of law or otherwise, of its rights
and obligations under this Agreement, provided that:



 
(i)
any Party may assign its rights under this Agreement to another legal entity
that, directly or indirectly, controls, is controlled by or is under common
control with that Party, provided that the assigning Party shall not be released
from any of its obligations under this Agreement, and



 
(ii)
nothing in this Section 8.3(a) shall be deemed to restrict any merger of any
Party with or into any other Person.



 
(b)
Binding Nature.  This Agreement is binding upon the parties and their respective
successors or assigns (whether or not permitted) and inures to the benefit of
the Parties and their permitted successors and assigns.



8.4
No Third Party Beneficiaries.  The Parties do not intend to confer any benefit
under this Agreement on anyone other than the Parties, and nothing contained in
this Agreement shall be deemed to confer any such benefit on any other Person.



8.5
Severability.  Any determination by any court of competent jurisdiction of the
invalidity of any provision of this Agreement that is not essential to
accomplishing the purposes of this Agreement, shall not affect the validity of
any other provision of this Agreement, which shall remain in full force and
effect and which shall be construed as to be valid under Applicable Law.



8.6
Remedies.  Except as set forth in Article 6, the rights and remedies specified
in any provision of this Agreement are in addition to all other rights and
remedies a Party may have, including any right to equitable relief and any right
to sue for damages as a result of a breach of this Agreement (whether or not it
elects to terminate this Agreement), and all such rights and remedies are
cumulative.  Without limiting the foregoing, no exercise of a remedy shall be
deemed an election excluding any other remedy (any such claim by any other Party
being hereby waived).



8.7
Controlling Law.  This Agreement is governed by, and shall be construed and
enforced in accordance with, the laws of the State of Florida, except its laws
that would render such choice of laws ineffective.



8.8
Integration.  This Agreement and the other contracts, documents and instruments
to be delivered pursuant to this Agreement supersede all prior negotiations,
agreements and understandings between the parties with respect to their subject
matter (other than the provisions of the existing Confidentiality Agreement
which will remain in full force and effect), constitute the entire agreement of
the parties with respect to their subject matter, and may not be altered or
amended except in writing signed by both parties.


 
 

--------------------------------------------------------------------------------

 


8.9
Amendment; Waiver.  The failure of any Party at any time or times to require
performance of any provision of this Agreement shall in no manner affect the
right to enforce such provision; and no waiver by any Party of any provision (or
of a breach of any provision) of this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed or construed either as a
further or continuing waiver of any such provision or breach or as a waiver of
any other provision (or of a breach of any other provision) of this Agreement.



8.10
Counterparts.  This Agreement may be executed in one or more counterparts (one
counterpart reflecting the signatures of all parties), each of which shall be
deemed to be an original, and it shall not be necessary in making proof of this
Agreement or its terms to account for more than one of such counterparts.  This
Agreement may be executed by each Party upon a separate copy, and one or more
execution pages may be detached from one copy of this Agreement and attached to
another copy in order to form one or more counterparts.



 
[signatures on following page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year first above written.


GES-PORT CHARLOTTE, LLC
as Assignee



By
/s/ Romilos Papadopoulos
   
Name:
Romilos Papadopoulos
   
Title:
Exec. Vice President, CFO & COO



NORTH AMERICAN NATURAL RESOURCES-SOUTHEAST, LLC,
as Assignor


By
/s/ Timothy Lawson
   
Name:
Timothy Lawson
   
Title:
Member-Manager



FOR PURPOSES OF ARTICLE 6:


/s/ Timothy J. Lawson
 
TIMOTHY J. LAWSON
 


 
 

--------------------------------------------------------------------------------

 